UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
AHARON MILLER, SHANI MILLER, ADIYA                             :
MILLER, PETER STEINHERZ, LAUREL                                :
STEINHERZ, JOSEPH GINZBERG, TEMIMA                             :   Case No. 1:19-cv-00001
STEINHERZ, and JOSEPH COHEN ,                                  :
                                                               :
                  Plaintiffs,                                  :
                                                               :   COMPLAINT
         -against-                                             :
                                                               :
NATIONAL WESTMINSTER BANK, PLC,                                :
                                                               :
                  Defendant.                                   :
---------------------------------------------------------------x

        Plaintiffs Aharon Miller, Shani Miller, Adiya Miller, Peter Steinherz, Laurel Steinherz,

Joseph Ginzberg, Temima Steinherz, and Joseph Cohen, by their attorneys, allege the following.

                                           NATURE OF THE ACTION

        1.       This action is related to the action pending in this court before the Hon. Dora L.

Irizarry captioned Weiss, et al. v. National Westminster Bank Plc, 05-cv-4622. Plaintiffs in the

Weiss action seek damages from defendant National Westminster Bank, Plc (“NatWest”) as a

result of NatWest’s knowing provision of financial services to the foreign terrorist organization

HAMAS that aided and abetted the commission of acts of international terrorism, including the

terror attacks that injured the Weiss plaintiffs. All of the claims at issue in this action are

derivative of the terror attacks that are before the court in the Weiss action, and all of the

Plaintiffs in this action are family members of existing plaintiffs in Weiss. In bringing this action,

Plaintiffs rely upon the Weiss court’s prior decision that it may exercise specific personal

jurisdiction over NatWest in connection with the attacks at issue as a result of its contacts with

New York and with the United States. See Weiss v. Nat'l Westminster Bank PLC, 176 F. Supp.
3d 264, 289 (E.D.N.Y. 2016).1 In addition, in this Complaint Plaintiffs have deliberately adhered

to the allegations in the operative Sixth Amended Complaint in Weiss, and have not added

allegations from the existing summary judgment record in the case or cited to additional

evidence gained in discovery. Nor are Plaintiffs asserting any new or different claims than the

Weiss plaintiffs; rather, Plaintiffs have conformed their claims to the operative claims set forth in

the parties’ joint pretrial order in Weiss (Dkt. No. 391) and in the Weiss plaintiffs’ opposition to

NatWest’s motion for summary judgment (Dkt. No. 403).

       2.      NatWest is incorporated and headquartered in the United Kingdom. It knowingly

provided financial services and collected and transmitted money for the benefit of HAMAS,2 a

Foreign Terrorist Organization (“FTO”) (as that term is defined in 8 U.S.C. § 1189 of the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)), and thereby aided and

abetted HAMAS and provided it with substantial assistance in the commission of acts of

international terrorism, as defined by 18 U.S.C. § 2331.

       3.      NatWest also itself committed acts of international terrorism by knowingly

providing material support to an FTO (in violation of 18 U.S.C. § 2339B)—conduct that

involves violent acts or acts dangerous to human life and that has the objective, apparent intent

of influencing a civilian population or government through coercion or intimidation—and those

acts were a foreseeable and substantial cause of Plaintiffs’ injuries.




1
  The court’s decision is attached as Exhibit A to the Complaint and is incorporated herein by
reference pursuant to Fed. R. Civ. P. 10(c).
2
 HAMAS is an acronym for “Harakat al-Muqawama al-Islamiyya” also known as the “Islamic
Resistance Movement.”

                                                  2
                                    JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction over this action pursuant to 18 U.S.C.

§§ 2333 and 2334, as a civil action brought by citizens of the United States who have been killed

or injured by reason of acts of international terrorism, and their estates, survivors, and heirs. The

Court also has subject matter jurisdiction over this action based on diversity of citizenship

pursuant to 28 U.S.C. § 1332(a)(2). The matter in controversy exceeds the sum or value of

$75,000.00 exclusive of interest and costs.

       5.      Venue is proper in this district pursuant to 18 U.S.C. § 2334(a) and 28 U.S.C.

§ 1391(d).

       6.      NatWest is subject to personal jurisdiction in this Court for all of the reasons

identified by the Weiss court in Exhibit A hereto. Defendant is also subject to personal

jurisdiction in the United States pursuant to 18 U.S.C. § 2339B(d)(1)(D) because it has

committed tortious acts within the United States by transferring funds through the United States

for the benefit of HAMAS, and has purposefully availed itself of United States jurisdiction in the

course of committing the wrongful acts alleged herein. NatWest is also subject to personal

jurisdiction under CPLR 302 because, among other reasons: (a) it transacts business within New

York and contracts to supply services within New York; (b) it committed tortious acts within

New York; and (c) it committed tortious acts outside of New York that caused injury within New

York and (i) it regularly does and solicits business, engages in other persistent conduct, and

derives substantial revenue from services rendered in New York and (ii) it expected or should

reasonably have expected its conduct to have consequences within New York and it derives

substantial revenue from interstate and international commerce.




                                                 3
                                                  THE PARTIES


        A.      The Plaintiffs

              THE BEN YEHUDA STREET BOMBINGS OF DECEMBER 1, 2001

        7.      In the late evening of December 1, 2001, two HAMAS suicide bombers, Nabil

Halabiya and Osama Bahar, blew themselves up in a pedestrian mall in Jerusalem as part of a

coordinated double suicide bombing. A large quantity of nails was packed with each of the

bombs. Eleven people were killed and 188 people were injured.

        8.      Bahar had been recruited by Jamal al-Tawil, the chairman of the Al-Islah

Charitable Society since 2000. The Al-Islah Charitable Society was one of HAMAS’ key

charitable front organizations in the West Bank between 2000 and 2004.

        9.      After the two suicide bombings, HAMAS terrorists detonated a car bomb near the

site of the first two attacks.

The Miller Family

        10.     Plaintiff Aharon Miller is a citizen of the United States and a resident of the State

of Israel. He is the brother of Netanel Miller.

        11.     Plaintiff Shani Miller is a citizen of the United States and a resident of the State of

Israel. She is the sister of Netanel Miller.

        12.     Plaintiff Adiya Miller is a citizen of the United States and a resident of the State

of Israel. She is the sister of Netanel Miller.

        13.     Netanel Miller, a United States citizen, was with friends enjoying ice cream at the

pedestrian mall in Jerusalem on December 1, 2001 when one of the HAMAS suicide bombers

detonated his explosives a few feet from him. Netanel had his back to the bomber, and he was

thrown to the ground as a result of the explosion.

                                                    4
       14.     A bolt from the bomb lodged in the upper part of Netanel’s leg. Other bolts hit

him in the back, resulting in burns. His hand and knee were also injured.

       15.     Netanel, in shock and unaware of the severity of his injuries, attempted to walk

home, limping on his injured leg. After walking approximately 30 feet, Netanel collapsed on the

sidewalk. Only then did Netanel become aware of how much he was bleeding from the wounds

he had sustained in his leg. His attempts to use pressure to stop the bleeding were unsuccessful.

       16.     Some people stopped to help him, and Netanel handed them his cellular phone,

asking them to call his parents, Arie and Chaya Miller. Netanel spoke to his father, who had been

an Army medic. Arie asked Netanel specific questions about his condition and insisted Netanel

seek medical help.

       17.     Ultimately, Netanel was taken to Shaare Zedek Hospital by ambulance. Since

Netanel had lost a great deal of blood, he was given a blood transfusion.

       18.     Arie came to the hospital. Chaya arrived an hour or so later after she found

someone to stay with her other children at her home.

       19.     Netanel was admitted to the hospital and remained there for two days.

       20.     Netanel endured the pain in his leg for nearly two years.

       21.     The pain in Netanel’s leg became so severe that he had to undergo surgery, and

the bolt that was still lodged in his leg was finally removed.

       22.     As a result of the attack, Netanel has suffered severe physical and mental anguish

and extreme emotional distress. As a result of the flashbacks and severe pain, Netanel also

underwent treatment by a mental health professional.




                                                  5
       23.     As a result of the attack, and the injuries Netanel Miller sustained, Plaintiffs

Aharon Miller, Shani Miller, and Adiya Miller have experienced severe mental anguish and

extreme emotional pain and suffering.

The Steinherz Family

       24.     Plaintiff Peter Steinherz is a citizen of the United States, and a resident of the

State of New York and this District. He is the father of Jonathan Steinherz.

       25.     Plaintiff Laurel Steinherz is a citizen of the United States, and a resident of the

State of New York and this District. She is the mother of Jonathan Steinherz.

       26.     Plaintiff Joseph Ginzberg is a citizen of the United States and a resident of the

State of New York. He is the father of Altea Steinherz.

       27.     Plaintiff Temima Steinherz is a citizen of the United States and a resident of the

State of Israel. She is the daughter of Altea Steinherz.

       28.     Altea Steinherz and Jonathan Steinherz are United States citizens.

       29.     On December 1, 2001, Altea Steinherz was nine months pregnant. Altea and

Jonathan were at a restaurant in Jerusalem when they heard a bomb explode nearby.

       30.     Altea wanted to get home to her daughter who was being babysat at the time, but

she knew that bombings in Israel were frequently followed by a second bomb intended to kill or

injure people fleeing from the first bomb.

       31.     A short time later Altea and Jonathan heard another bomb explode. Believing the

bombing was now over, they began to walk home.

       32.     While walking in the street, they saw a crazed looking man run past them. Altea

thought that he might have been the bomber and insisted that the couple turn around, away from

the direction from which the man had come.


                                                  6
        33.     As they began to run, Altea fell twice, and she broke her left arm as a result of one

of the falls.

        34.     She experienced severe pain in her arm after the attack and continued to

experience pain for many years afterward.

        35.     Altea was afraid that, as a result of her falls, her pregnancy might have

terminated. Until her son, Yitzhak, was born 11 days later, Altea and Jonathan feared for the

condition of their unborn child.

        36.     Altea became less self-confident and more fearful generally. She had sleeping

difficulties and underwent psychological counseling.

        37.     Jonathan felt tremendous anxiety and stress, had significant difficulty sleeping,

and underwent psychological counseling.

        38.     As a result of the attack, and the injuries Jonathan Steinherz sustained, Plaintiffs

Peter Steinherz and Laurel Steinherz have experienced severe mental anguish and extreme

emotional pain and suffering.

        39.     As a result of the attack, and the injuries Altea Steinherz sustained, Plaintiff

Joseph Ginzberg has experienced severe mental anguish and extreme emotional pain and

suffering.

        40.     As a result of the attack, and the injuries Altea Steinherz sustained, Plaintiff

Temima Steinherz has experienced severe mental anguish and extreme emotional pain and

suffering.




                                                  7
                   THE SHEFFIELD CLUB BOMBING OF MAY 7, 2002

       41.     On the night of May 7, 2002, a HAMAS suicide bomber, Muhammad Muammar,

entered the third floor of a building in Rishon Letzion’s new industrial area that housed the

Sheffield Club (social club) and detonated a bomb.

       42.     Fifteen people were killed in the attack including Esther Bablar, a United States

citizen, and more than 50 others were injured.

       43.     Although Esther had initially survived the attack, she died of her injuries the

following morning.

Joseph Cohen

       44.     Plaintiff Joseph Cohen is a citizen of the United States and a resident of the State

of Florida. He is the brother of Esther Bablar.

       45.     As a result of the attack, and the death of Esther Bablar, Plaintiff Joseph Cohen

has experienced severe mental anguish, extreme emotional pain and suffering, and the loss of his

sister’s society, companionship, comfort, protection, attention, advice and counsel.

       B.      The Defendant

       46.     National Westminster Bank, Plc (“NatWest”) is a British financial institution with

its principal place of business in London, United Kingdom. It is part of the Royal Bank of

Scotland Group.

       47.     NatWest conducts business in the United States and in New York, both directly

and through its agents. During the time period relevant to this action, NatWest maintained offices

in Manhattan and in Stamford, Connecticut. NatWest listed the Stamford location as one of its

“principal offices” in annual reports that it issued during the relevant time period.




                                                  8
        48.    The court in Weiss has found that NatWest is subject to specific personal

jurisdiction in this Court as a result of its contacts with New York and with the United States.

See Exhibit A hereto.

                                      FACTUAL ALLEGATIONS

        A.     The Islamic Resistance Movement (“HAMAS”)

               1. The Founding of HAMAS

        49.    In December 1987, Sheik Ahmed Yassin formed the Palestinian Islamic

Resistance Movement (“HAMAS”) as an offshoot of the Muslim Brotherhood, a radical Islamic

group founded in Egypt before World War II.

        50.    Pursuant to its charter, HAMAS and its operatives plan, assist, and conduct acts of

international terrorism in Israel and the Gaza Strip, including the attacks that injured the

Plaintiffs.

               2. Formal Designations of HAMAS as a Terrorist Organization

        51.    In 1989, the Government of Israel declared HAMAS a terrorist organization and

also declared it an “unlawful organization” because of its terrorist acts. Notice of the designation

was placed in an official Government of Israel publication, the Announcements and

Advertisements Gazette.

        52.    Initially, HAMAS specialized in kidnapping and executing people suspected of

cooperating with Israel. It quickly evolved and broadened its operations so that, by the early

1990’s, it specialized primarily in murdering civilians in Israel.

        53.    For example, on April 6, 1994, a HAMAS suicide bomber blew up a bus in Afula,

killing eight (8) people.




                                                  9
       54.     On April 13, 1994, a HAMAS suicide bomber blew up a bus in Hadera, killing

five (5) people.

       55.     On October 19, 1994, a HAMAS suicide bomber blew up a bus in Tel Aviv

killing twenty–two (22) people.

       56.     On January 23, 1995, President Clinton issued Executive Order 12947. President

Clinton found that “grave acts of violence committed by foreign terrorists that threaten to disrupt

the Middle East peace process constitute an unusual and extraordinary threat to the national

security, foreign policy, and economy of the United States.”

       57.     Executive Order 12947 designated HAMAS a Specially Designated Terrorist

(“SDT”). The Executive Order also blocked all property and interests in property held by the

terrorist organizations and persons designated in the Order, including HAMAS.

       58.     On February 25, 1996, a HAMAS suicide bomber blew up a bus in Jerusalem,

killing twenty–six (26) people, three (3) of whom were U.S. citizens, and injuring eighty (80)

people, three (3) of whom were U.S. citizens. HAMAS claimed responsibility for the bombing.

       59.     On October 8, 1997, by publication in the Federal Register, the United States

Secretary of State designated HAMAS a Foreign Terrorist Organization (“FTO”) pursuant to

Section 219 of the Immigration and Nationality Act and the AEDPA. This designation has been

renewed every two years since 1997.

       60.     After the September 11, 2001 terrorist attacks on the United States, President

Bush issued Executive Order 13224, declaring a national emergency with respect to the “grave

acts of terrorism…and the continuing and immediate threat of further attacks on United States

nationals or the United States.” Executive Order 13224 designated HAMAS a Specially




                                                10
Designated Global Terrorist (“SDGT”). The Executive Order also blocked all property and

interests in property held by the SDGTs, including HAMAS.

               3. HAMAS’s Organizational Structure and Fundraising Network

       61.     HAMAS’s terrorist operations depend upon its religious and social activities to

recruit, educate and train terrorists and to collect material and aid. Its terrorist operations and

social activities operate side-by-side and support each other.

                       a. The “Dawa”

       62.     HAMAS’s infrastructure in the Palestinian Authority-controlled territory (“the

PACT”) is comprised of two interwoven components: its terrorist apparatus and its religious and

social infrastructure, which is responsible for recruiting and training terrorists. This patchwork

of charitable and social institutions is commonly referred to by HAMAS as the “Dawa.”

       63.     For the purpose of raising funds for its operations, HAMAS has established

“charity” committees across the PACT and abroad, including committees in Ramallah, Jenin,

and Tulkarem that are controlled by HAMAS agents and that collect and distribute their funds on

behalf of HAMAS.3

       64.     At all relevant times, NatWest was generally aware of HAMAS’s structure and

the connection between HAMAS and its “charity” committees.

       65.     The charity associations and committees channel funds to pay expenses and assist

families of terrorist operatives who are arrested, injured or killed.




3
 There are approximately 80 such “charitable” committees in the West Bank and Gaza Strip.
Those entities are nominally supervised by the Palestinian Authority’s Ministry of Waqf and
Religious Affairs.

                                                  11
        66.     The charity associations also provide housing subsidies to the families of suicide

bombers whose homes are often demolished by the Israeli army after the bomber’s identity has

been confirmed.

        67.     These “charities” and other supposed “charitable” associations not only help raise

funds for HAMAS’s terrorist operations, but also help it identify and recruit potential terrorists.

The network of supposed charities assists recruitment, in part, by funneling money to pay

benefits to the families of terrorist operatives who are arrested, injured or killed.

        68.     HAMAS, like other foreign terrorist organizations, collects funds under the guise

of political or humanitarian activities. This fundraising ultimately supports the kind of terrorist

activities that injured the Plaintiffs herein.

                        b. HAMAS’s Terrorism Financing

        69.     Funds raised by or on behalf of HAMAS for “charitable purposes” are used to

finance its terrorist activities. As Congress found when passing the AEDPA: “Foreign

organizations that engage in terrorist activity are so tainted by their criminal conduct that any

contribution to such an organization facilitates that conduct.” Antiterrorism Act of 1996, Pub. L.

No. 104-132, § 301(a)(7), 110 Stat. 1247.

        70.     HAMAS receives a majority of its financing through donations coordinated by

prominent Saudi and Gulf State charities and the global network of charities known as the Union

of Good, which is operated by the Muslim Brotherhood. The Union of Good, in turn, raises funds

that are, in part, channeled through an entity known as the Palestine Relief and Development

Fund and/or Interpal (hereinafter, “Interpal”), which maintained several accounts with defendant

NatWest.




                                                  12
                       c. The Union of Good

       71.    I’Tilafu Al-Khayr, a/k/a the Union of Good, is an umbrella organization

established by the Muslim Brotherhood in October 2000, immediately following the outbreak of

the violent Palestinian-Israeli confrontation commonly termed the “Second Intifada.”

       72.    The Union of Good is thus a principal fundraising mechanism for HAMAS.

       73.    The Union of Good’s primary “charitable” purpose is to provide financial support

for HAMAS and its agents in the PACT.

       72.    The Union of Good is comprised of more than fifty (50) Islamic charitable

foundations worldwide. The U.S. Government has designated several of these foundations,

including Interpal and the Al-Aqsa Charitable Foundation, as Specially Designated Global

Terrorists (“SDGT”).

       73.    The U.S. Government designated Interpal an SDGT on August 22, 2003, and

designated the Al-Aqsa Charitable Foundation an SDGT on May 29, 2003.

       74.    NatWest maintains a U.S. Dollar account for the Union of Good with the account

number 140-00-08537933.

       75.    The Union of Good uses Interpal as its principal clearing house for funds raised

throughout Europe and the Middle East.

       76.    For example, plaintiffs discovered that the Union of Good’s “101 Days

Campaign” maintained its own website at www.101days.org. The campaign solicits funds for

HAMAS and directs prospective donors to donate via Interpal’s NatWest account numbers

60082295142940 (Sterling) and 60720508524882 (Euros).

       77.    Interpal’s own website directly manifests the symbiotic link between the

Union of Good and Interpal, soliciting donations for the former, and explicitly stating that:


                                               13
       Any donation that is made to INTERPAL through this web page is distributed with the
       knowledge and approval of the other members of the Union for Good directly to the
       charities in Palestine that are implementing the work creation programs. [sic].4

       78.     The Union of Good is headed by Dr. Yussuf al-Qaradawi, an extremist Sunni

Muslim scholar based in Qatar. NatWest is well aware of al-Qaradawi’s connections to terrorism

and his connection to Interpal.

       79.     To begin with, al-Qaradawi has been on the U.S. Watch List since November

1999 and cannot travel to the United States.

       80.     Al-Qaradawi was also a leading shareholder and principal in the Al Taqwa Bank,

which was officially designated as an SDGT on November 7, 2001, because of its ties to

fundraising and money laundering for al Qaeda and HAMAS.

       81.     Nor is al-Qaradawi an obscure or shadowy figure. On the contrary, he has his own

weekly television program on Al Jazeera and has very publicly issued an Islamic religious edict

(fatwa) authorizing suicide bombing attacks against Israel.5

       82.     In fact, on April 14, 2002, al-Qaradawi appeared on Al Jazeera extolling “jihad

and martyrdom” against Israelis and denouncing the U.S. designation of HAMAS and other

terrorist organizations.

       83.     Although the Union of Good and other fundraising organizations for HAMAS

speak only generally about the Intifada and the families of the ‘martyrs,’ NatWest has been, and

remains, in a unique position to monitor and quantify most of the transactions flowing into the

Union of Good and Interpal accounts. NatWest is also in a position to monitor and determine the


4
       http://www.interpal.org/web/101.htm.
5
        Al-Qaradawi was also the first scholar who authorized women to commit suicide attacks
(March 2002) in the context of the second Intifada, as cited in HAMAS’s official website:
http://www.palestine-info.info/arabic/fatawa/alamaliyat/qaradawi.htm.

                                                14
identities of the entities to which the Union of Good and Interpal transmit the funds they collect

via NatWest accounts.

        84.    Thus, while the 101 days website speaks obliquely of supporting “the families of

the injured and the martyred in particular,” NatWest, at all relevant times has had direct,

first-hand knowledge of the organizations to which this “support” has been transmitted, i.e.

dozens of notorious HAMAS front organizations.

        85.    As recently as October 29, 2005, in an interview with The Guardian newspaper,

al-Qaradawi discussed suicide bombing in Israel and is quoted as saying:

        The actor who commits this is a martyr because he gave his life for the noble
        cause of fighting oppression and defending his community. These operations are
        best seen as the weapon of the weak against the powerful. It is a kind of divine
        justice when the poor, who don’t have weapons, are given a weapon which the
        fully equipped and armed-to-the-teeth powerful don’t have - the powerful are
        not willing to give their lives for any cause.

        86.    More importantly, al-Qaradawi’s views and activities have been a matter of public

record for many years.6

        87.    Through his many public appearances and popular television program, al-

Qaradawi has never concealed his views about the moral rectitude of murdering Jews and

Israelis.

        88.    To take just one example, in the September 1999 edition of the Palestine Times,

in an article entitled “Sheikh Yousuf al-Qaradawi: Hamas and the Islamic Jihad represent the

glorious face of the Islamic Umma- Interview” al-Qaradawi blessed “the martyrdom operations

in which a given Moslem fighter turns himself or herself into a human bomb that casts terror in

the hearts of the enemy ... If we can’t carry out acts of Jihad ourselves, we at least should support


6
      Al-Qaradawi was the subject of massive publicity in Great Britain when he was invited to
London by its mayor in July 2004, but his prominence long predates that event.

                                                 15
and prop up the Mujahideen financially and morally so that they will be steadfast until God’s

victory.”

       89.     NatWest is, and at all relevant times was, aware of al-Qaradawi’s views or was

deliberately indifferent to them. More importantly, NatWest has specific and detailed knowledge

of how al-Qaradawi and his myriad of charitable front organizations channel funds to HAMAS

because millions of dollars flow through accounts held at NatWest.

       90.     Al-Qaradawi might be considered the “chairman of the board” of HAMAS’s

global fundraising efforts, but Issam Yusuf, a/k/a Essam Yussef, a/k/a Issam Yusuf Mustafa is

the operational head (Vice Chairman and Managing Trustee) of the Union of Good. He is a

HAMAS agent and former vice chairman of Interpal, and he manages HAMAS’s day-to-day

fundraising efforts.

       91.     The board of directors of the Union of Good includes three senior HAMAS

figures: Sheikh Hamid al-Bitawi, Dr. Essam Salhoub, and Bassam Jarrar.

       92.     In 2001, al-Qaradawi publicly described the activities of the Islamic charitable

societies sustaining the Intifada against Israel as a “new type of jihad, financial jihad, through

which financial support is guaranteed to the martyrs’ families, Palestinian prisoners and

detainees, and every Palestinian whose property is damaged during the conflict.”

       93.     As of the filing of this Complaint, NatWest collects and transmits funds on behalf

of the Union of Good and its largest fundraising arm, Interpal.

                       d. Interpal

       94.     Charitable donations to the Union of Good are partially collected and distributed

through Interpal.




                                                16
        95.    Interpal was founded in 1981 as the Palestine and Lebanon Relief Fund and was

reincorporated as Interpal in November 1994.

        96.    On or before January 1, 1996, Interpal opened one or more accounts with

defendant NatWest.

        97.    The Charity Commission, established by law as a regulator and registrar for

charities in England and Wales, froze Interpal’s accounts at NatWest in March 1996 based on

evidence that it channeled money to HAMAS.

        98.    The allegations of links between Interpal and HAMAS were published in

numerous British newspapers at the time, including The Guardian and The Times of London. 7

        99.    A spokesman for the Charity Commission told The Guardian that Interpal’s bank

accounts had been frozen “as a precautionary measure.” Following the widely published reports

of Interpal’s links to HAMAS, NatWest took no action to terminate its relationship with

Interpal.8

        100.   The Charity Commission ultimately unfroze the accounts ostensibly because the

British government distinguished (at the time) between the military and social or charitable

wings of HAMAS. There was no finding by the Charity Commission concerning Interpal’s



7
        Richard Norton-Taylor and Ian Black, Palestinian Charity Funds Frozen Over ‘Hamas
Link,’ THE GUARDIAN, Mar. 9, 1996; Richard Norton-Taylor, News in Brief: Palestinian
Group Cleared, THE GUARDIAN, Mar. 13, 1996; Julian Borger, Close Trust, Israel Pleads;
Britain is being asked to clamp down on Palestinian fundraisers, Sept. 7, 1997; Stewart Tendler
and Christopher Walker, MI5 study ‘charity cash linked to Hamas,’ THE TIMES, Mar. 6, 1996;
Stewart Tendler, Charity’s funds are frozen over alleged Hamas link, THE TIMES, Mar. 9,
1996; Adrian Lee and Michael Evans, MI5 traces network of Hamas funding, THE TIMES, Mar.
11, 1996.
8
       In an interview reported in THE GUARDIAN on August 7, 1997, Mr. Ibrahim Hewitt,
Chairman of Interpal, publicly acknowledged that it was possible that some of Interpal’s
beneficiaries in the Palestinian territories had been established by HAMAS.

                                               17
relationship with HAMAS per se, nor did Interpal attempt to deny that it was transferring

millions of dollars to HAMAS.

       101.    The Charity Commission’s May 30, 1996 report concerning Interpal stated its

findings as follows:

       Poverty and need must however be the only criteria when deciding how the
       charity’s funds are distributed and aid must not be given because of a person’s
       support for terrorism. We found no evidence in the charity (Interpal) of any pro-
       terrorist bias, or indeed bias of any kind.

       102.    Thus, the Charity Commission finding was that Interpal donated funds [to

HAMAS] without any evident intent to support terrorism per se, or as the Commission put it,

without “any pro-terrorist bias.”

       103.    U.S. anti-terrorism laws, however, do not distinguish between “biased” and

“unbiased” support provided to designated Foreign Terrorist Organizations.

       104.    As Kenneth R. McKune, Associate Coordinator for Counterterrorism at the U.S.

Department of State noted in a sworn declaration on April 21, 1998:

       [T]he Antiterrorism and Effective Death Penalty Act of 1996 prohibits the
       provision of material support or resources to foreign terrorist groups that have
       been formally designated, pursuant to statute, as “foreign terrorist organizations”
       by the Secretary of State. In prohibiting comprehensively the provision of such
       support and resources, the law does not differentiate between the criminal,
       terrorist activities of these organizations, and the civil, non-violent activities, if
       any, in which they might engage. In legislating this particular dimension of the
       “material support” ban, the Congress found that “foreign organizations that
       engage in terrorist activity are so tainted by their criminal conduct that any
       contribution to such an organization facilitates that conduct.”

       105.    NatWest nonetheless provided (and continues to provide) funds for institutions

that belong to HAMAS’s financial infrastructure in the PACT, including many entities the

Government of Israel has declared unlawful and the U.S. Department of Justice has identified as

agents of HAMAS.


                                                 18
        106.   Following the March 1996 British investigation which first placed NatWest on

notice that it was transferring funds to HAMAS, Interpal was declared an “unlawful

organization” by the Government of Israel in May 1997 because of its fundraising activities on

behalf of HAMAS. Notice of the designation was placed in the official publication, the

Announcements and Advertisements Gazette.

        107.   Despite this designation, NatWest did not cease providing financial services to

Interpal.

        108.   Interpal was further designated a terrorist organization in January 1998 by the

Government of Israel. Notice of the designation was also placed in the Announcements and

Advertisements Gazette.

B.      NatWest’s Conduct

        1. NatWest Transfers to HAMAS Entities

        109.   Despite this designation and the knowledge that it was providing financial

services to a Foreign Terrorist Organization, NatWest did not cease providing financial services

to Interpal.

        110.   NatWest provided and continues to provide financial services to HAMAS via

various HAMAS-controlled institutions including, but not limited to: the Orphan Care Society of

Bethlehem, Al-Islah Charitable Society in Ramallah-Al-Bireh, the Ramallah-Al-Bireh Charitable

Society, the Jenin Charity Committee, the Hebron Islamic Association, Tulkarem Charity

Committee, Al-Mujama al-Islami, the Islamic Society in the Gaza Strip, and the Muslim Youth

Association of Hebron.9


9
        The Jenin Charity Committee and Tulkarem Charity Committee (among others) are
specifically identified as HAMAS-controlled organizations by the United States Government in
the July 2004 criminal indictment of Holy Land Foundation for Relief and Development in the

                                              19
       111.    The Orphan Care Society of Bethlehem was outlawed by the Government of

Israel in February 2002. Most of its chief functionaries, including its director, Dr. Ghassan

Harmass, are HAMAS terrorists. The Orphan Care Society pays subsidies to the children of

HAMAS “martyrs” and imprisoned HAMAS members.10

       112.    The 2001 version of Interpal’s website stated that Interpal “works closely with”

the Orphan Care Society.

       113.    On August 16, 2002, NatWest transferred $1,875.65 ($1,906 minus commission)

from Interpal to the Orphan Care Society.

       114.    On September 17, 2002, NatWest transferred £6,533.00 (£6,547 minus

commission; approximately $10, 069.30) from Interpal to the Orphan Care Society.

       115.    On November 15, 2002, NatWest transferred £5,693 (£5,707 minus commission;

approximately $8, 989.82) from Interpal to the Orphan Care Society.

       116.    The Islamic Society of Gaza is an alter-ego of HAMAS. Its directors and

employees are members of HAMAS and the entity serves as a principal headquarters of HAMAS

in the Gaza Strip. Since at least 1996, NatWest has transferred funds to the Islamic Society of

Gaza on Interpal’s behalf.

       117.    The Al-Islah Charitable Society in Ramallah-Al-Bireh was founded in 1997. The

Government of Israel declared the Al-Islah Charitable Society an “unlawful organization” in

February 2002. The Al-Islah Charitable Society regularly transfers money for the benefit of the

families of HAMAS “martyrs,” and subsidizes the renovation of homes that belong to the


Northern District of Texas.
10
        In an interview published on the 101 days website, Dr. Harmass states that Interpal is one
of      the      Orphan       Care      Society’s    largest      sources      of      donations:
http://www.101days.org/arabic/taqareer/yateem.htm.


                                               20
families of suicide bombers and were destroyed by Israel. The Al-Islah Charitable Society

supports the families of “martyrs,” HAMAS prisoners in Israeli jails, and deported HAMAS

members.

       118.    The Jenin Zakat Committee was declared an “unlawful organization” by the

Government of Israel in February, 2002. This “charity” is run by HAMAS terrorists, and it

provides aid to HAMAS terrorists, to the families of “martyrs,” and Palestinians wounded or

imprisoned as a result of violent confrontations with Israel.

       119.    The 2001 version of Interpal’s website states that Interpal “works closely with”

the Jenin Zakat Committee.

       120.    On May 2, 2003, NatWest transferred £15,687 (£15,713 minus commission;

approximately $25,285.90) from Interpal to the Jenin Zakat Committee.

       121.    On July 11, 2003, NatWest transferred £15,330 (approximately $25,064.50) from

Interpal to the Jenin Zakat Committee. NatWest charged a commission of £11.

       122.    The Tulkarem Charity Committee was founded in 1981. The Government of

Israel declared the Tulkarem Charity Committee an “unlawful organization” in February, 2002.

The Committee is headed by a HAMAS terrorist.

       123.    In 2002 alone, NatWest transferred over $1,500,000.00 to the HAMAS front

organizations listed in paragraph 352, which had been previously designated as unlawful

organizations by the Government of Israel because of their affiliation with HAMAS.

       2. Funds Collected by NatWest from Specially Designated Global Terrorists and
          Convicted Fundraisers for HAMAS

       124.    On at least three separate occasions NatWest accepted deposits on behalf of

Interpal from organizations and entities whose terrorist connections are a matter of public record.

       125.    In April 2000, NatWest accepted a deposit of $66,000.00 for Interpal from the

                                                 21
Holy Land Foundation for Relief and Development (“HLF”).11

       126.   According to a prior version of Interpal’s website (dating back to August 2001),

Interpal directs persons wishing to make “international donations” to donate to HLF.

       127.   On December 4, 2001, the U.S. Secretary of Treasury determined that HLF was

subject to Executive Order Nos. 12947 and 13224 because HLF “acts for or on behalf of”

HAMAS.

       128.   Accordingly, HLF was designated an SDT under Executive Order No. 12947 and

an SDGT under Executive Order No. 13224.

       129.   In December 2001, the Counsel of the European Union designated Holy Land

Foundation as a terrorist entity under Article 2(b) and Regulation (EC) No. 2580/2001 on

specific restrictive measures directed against certain persons and entities with a view to

combating terrorism and repealing Decision 2005/848/EC.

       130.   In order to facilitate the application of financial sanctions, the European Banking

Federation, the European Savings Banks Group, the European Association of Co-operative

Banks and the European Association of Public Banks (the “EU Credit Sector Federations”) and

the Commission recognized the need for an EU consolidated list of persons, groups and entities

subject to CFSP related financial sanctions. It was therefore agreed that the Credit Sector

Federations would set up a database containing the consolidated list for the Commission, which

would host and maintain the database and keep it up-to-date. This database was developed first




11
        On May 6, 1997, the Government of Israel designated the Holy Land Foundation for
Relief and Development (“HLF”) as a HAMAS front organization and declared that HLF “deals
in the practice of transferring monies to families of HAMAS activists, who carried out deadly
attacks ...”


                                               22
and foremost to assist the members of the EU Credit Sector Federations in their compliance with

financial sanctions. HAMAS and HLF were so listed in December 2001.

       131.    On March 11, 2002, HLF filed suit seeking to enjoin the U.S. Government from

continuing to block or freeze its assets.

       132.    On August 8, 2002, the United States District Court for the District of Columbia

issued a written opinion in Holy Land Foundation for Relief and Development v. Ashcroft, 219 F.

Supp. 2d 57, 70 (D.D.C. 2002) finding that “between 1992 and 1999, HLF contributed

approximately 1.4 million dollars to eight Hamas-controlled “zakat” (or charity) committees....

HLF grant lists also establish that, between 1992 and 2001, HLF gave approximately five million

dollars to seven other Hamas-controlled charitable organizations, including a hospital in Gaza.”12

       133.    The publicly available 2002 court decision sets forth with specificity the legal

basis for concluding that HLF’s conduct – which is nearly identical to that of Interpal –

constituted support for terrorism.

       134.    Like HLF, the Al-Aqsa Charitable Foundation is a critical part of HAMAS’s

transnational terrorist support infrastructure. The Al-Aqsa Foundation also maintained branch

offices in The Netherlands, Denmark, Belgium, Sweden, Pakistan, South Africa, Yemen and

elsewhere.

       135.    On March 27, 2003, NatWest deposited at least two payments to Interpal totaling

295,000 Euros from the Dutch branch of the Al-Aqsa Foundation.13


12
       In fact, in November 2001, the FBI identified eight (8) charitable fronts as agents of
HAMAS, at least 6 of whom have been NatWest wire transfer recipients. See, Memorandum of
Dale L. Watson, the Assistant Director of the FBI’s Counterterrorism Division, written to R.
Richard Newcomb, Director of the United States Treasury Department’s Office of Foreign
Assets Control (“OFAC”) and dated November 5, 2001.
13
       On July 31, 2002, German authorities closed the Al-Aqsa Foundation in Germany

                                                 23
       136.    Two months later, on May 29, 2003, the U.S. Treasury Department added the Al-

Aqsa Foundation to its list of Specially Designated Global Terrorist entities, accusing the

organization of funneling funds -- including money donated for charitable purposes -- to the

militant terrorist group HAMAS.

       137.    Nonetheless, NatWest took no steps to close its Interpal accounts.

       138.    Years earlier, in or about January 2001, NatWest accepted deposits totaling

$70,000.00 on behalf of Interpal from the Al-Aqsa organization in Yemen.

       139.    On January 10, 2003, German authorities arrested Sheik Mohammed Ali Hasan

al-Moayad, the head of the Al-Aqsa organization in Yemen, at the request of the U.S.

Department of Justice and the Federal Bureau of Investigation. The arrest took place after a year-

long investigations of al-Moayad and undercover operations by the FBI’s Joint Terrorism Task

Force for his knowingly and intentionally conspiring to provide material support and resources

for Al-Qaeda and HAMAS.

       140.    Prior to his arrest in Germany, Sheik al-Moayad had met with an undercover

government informant and proffered proof of his prior fundraising on behalf of HAMAS by

tendering to the undercover government informant a receipt from Interpal confirming a

$70,000.00 donation from the Sheik’s Al-Aqsa organization in Yemen.

       141.    Sheik al-Moayad was subsequently convicted of providing material support to

HAMAS in violation of 18 U.S.C. § 2339B and in 2005 was sentenced to 75 years in prison.




because of its support for HAMAS. On January 1, 2003, the Danish government charged three
Al-Aqsa Foundation officials in Denmark with supporting terrorism. In April 2003, Dutch
authorities blocked Al-Aqsa Foundation assets in The Netherlands based on information that
funds were provided to organizations supporting terrorism in the Middle East.

                                               24
       3. Interpal’s Designation by the U.S. Government in 2003 and Defendant’s
          Continuing Conduct

       142.    The August 19, 2003 HAMAS suicide bombing of a bus resulted in the death of

Tehilla Nathansen, and injuries to members of the Nathansen family and plaintiff Tzvi Weiss.

       143.    Following this atrocity, President George W. Bush stated:

       At my direction, the Treasury Department has moved today to block and freeze the
       assets of six top HAMAS leaders and five non-governmental organizations that I am
       advised provide financial support to HAMAS. By claiming responsibility for the
       despicable act of terror on August 19, HAMAS has reaffirmed that it is a terrorist
       organization committed to violence against Israelis and to undermining progress toward
       peace between Israel and the Palestinian people.

       144.    Thereafter, Interpal, as one of the five non-governmental organizations, was

designated as an SDGT on August 22, 2003.

       145.    In an interview reported in The Guardian on August 28, 2003, after the U.S.

Government designation, Mr. Hewitt, Chairman of Interpal, was publicly quoted as saying: “We

deal with people whether they are HAMAS or whether they are Fatah.”

       146.    Even after Interpal’s designation as a Specially Designated Global Terrorist

organization and its Chairman’s public admission of its relationship to HAMAS, already

designated a Foreign Terrorist Organization, NatWest again took no action to cease its

relationships with Interpal.

       147.    On September 12, 2003, the European Union designated all of HAMAS

(including its social “wing”) a terrorist organization, but even then, NatWest took no action to

close Interpal’s accounts.

       148.    To this day, notwithstanding all of this publicly available information, NatWest

continues to collect and transmit funds for HAMAS.




                                               25
       4. Specific Accounts and Transactions

       149.    Interpal is a pivotal part of HAMAS’s fundraising infrastructure and a significant

source of HAMAS’s financing.

       150.    For more than nine (9) years, defendant NatWest has knowingly maintained

numerous accounts for Interpal and has collected, received, transmitted, and provided millions of

dollars on behalf of Interpal directly to agents of HAMAS in the PACT.

       151.    These accounts include:

                        U.S. Dollar Account Number – 140-00-04156838

                        Euro Account Number – 60720508524882

                        Sterling Account Number – 60082295142940

       152.    NatWest thereby provides HAMAS with a highly convenient method to collect

and transfer funds in U.S. Dollars as well as Sterling and Euros.

       153.    NatWest also provides Interpal with merchant banking services, directly and

through another Royal Bank of Scotland subsidiary, thereby making it possible for Interpal to

maintain merchant accounts with MasterCard, VISA and other credit card companies.

       154.    This allows HAMAS to solicit contributions in dozens of currencies from around

the world and allows Interpal to solicit funds for HAMAS via its website at www.interpal.org.

       155.    In addition, NatWest, with the help of financial products provided by its sister

company, provides further substantial assistance to HAMAS by making it possible for British

nationals to make direct contributions to Interpal by way of their employer’s payroll department

through a program called “Give As You Earn.”




                                                26
       156.   Since March 1996, defendant NatWest has known that it has been providing

financial services to HAMAS and that Interpal collects money for, and transmits money to,

HAMAS, a Foreign Terrorist Organization.

       157.   NatWest has transferred funds directly to HAMAS-controlled entities on

hundreds (if not thousands) of occasions.

       158.   For example, on February 19, 2003, NatWest transferred £21,424 (approximately

$34,083.40) to the HAMAS front organization, the Tulkarem Zakat (Charity) Committee Society

and charged a commission of £10. See Exhibit B attached. At the time NatWest transferred this

amount to HAMAS, both Interpal (the repository of the funds) and the Tulkarem Charitable

Society (the HAMAS front that received the funds) had been designated as unlawful

organizations by the Government of Israel due to their support for or control by HAMAS.

       159.   The U.S. Department of Justice has identified the Tulkarem Charitable Society as

an “organization, which operated on behalf of, or under the control of, HAMAS.”

       160.   On April 1, 2003, NatWest transferred another £17,974 (£18,000 minus

commission; approximately $28,465.4) from Interpal to the Tulkarem Zakat Committee.

       161.   Likewise, on July 30, 2003, NatWest transferred £73,757 ($119,809.00 U.S.) to

the Jenin Charitable Society, debiting Interpal’s Account Number 600822-95142940. See Exhibit

C attached. This transaction was apparently financed by the World Assembly of Muslim Youth

(“WAMY”), the well known Saudi “charity” linked to both HAMAS and Al Qaeda financing.14

At the time NatWest transferred this amount to HAMAS, WAMY (the source of the funds),

Interpal (the repository of the funds) and the Jenin Charitable Society (the HAMAS front that


14
       The WAMY Conference in Riyadh in October 2002 was attended by the head of the
HAMAS Political Bureau, Khalid Mishal, who was also designated a Specially Designated
Global Terrorist on August 22, 2003, pursuant to Executive Order No. 13224.

                                              27
received the funds) had all been designated as unlawful organizations by the Government of

Israel due to their support for or control by HAMAS.

       162.    One of Interpal’s officers/directors, Mahfuzh Safiee is an officer of WAMY, Ltd.

(a European branch of WAMY).

       163.    The U.S. Department of Justice has identified the Jenin Charitable Society as an

“organization, which operated on behalf of, or under the control of, HAMAS.”

       164.    Nor did NatWest cease providing enormous sums of money to HAMAS even

after Interpal was formally designated a Specially Designated Global Terrorist by President Bush

on August 22, 2003. On the contrary, the same millions of dollars that NatWest transferred to

HAMAS since 1996 and that helped maim and murder U.S. citizens such as the plaintiffs and

bankroll the families of terrorists, including suicide bombers, continued to flow unabated even

after the U.S. Government designation of Interpal.

       165.    For example, on November 5, 2003 (two months AFTER the official U.S.

designation), NatWest transferred £32,329 ($54,322.40 U.S.) to the same well-known HAMAS

front organization, the Jenin Charitable Society, debiting Interpal’s Account Number 600822-

95142940. See Exhibit D attached.

       166.    Transactional documents of the kind attached to this complaint are themselves the

criminal transactions that Congress tried to interdict by enacting both the criminal provisions of

18 U.S.C. §§ 2339B and 2339C and the civil provision of 18 U.S.C. § 2333(a) as set forth below.

       5. NatWest’s Regulatory Obligations and Duty of Care

       167.    All banks which have international operations or relationships with

correspondent banks have a duty, based on international banking norms, to adopt know your

customer (“KYC”), anti-money laundering (“ATL”), and anti-terrorist financing (“ATF”)


                                               28
standards which are defined and enforced by the Financial Action Task Force (“FATF”) and its

supportive governments.

        168.    The United Kingdom is a participant in the FATF.

        169.    This duty devolves upon officials and directors of all such banks and includes a

due diligence obligation to monitor publicly accessible information and allegations in relation to

“high risk” customers, which would include charities collecting funds from the public.

        170.    This duty to monitor and profile charity customers arises independently of any

particular transaction.

        171.    Beginning with the creation of FATF in 1989 and especially since the collapse of

the Bank of Credit and Commerce International and the enactment of the first European Union

directive on the subject in 1991, a consensus has evolved in the banking community concerning

know your customer and anti-terrorist financing standards required by international banking

institutions.

        172.    These standards are encapsulated in written principles issued by FATF and the

Basel Group of Bank Supervisors.

        173.    In April 2002, the FATF issued a report entitled “Guidance For Financial

Institutions in Detecting Terrorist Financing.” The report was issued to all major international

financial institutions to provide guidance to “ensure that financial institutions do not unwittingly

hide or move terrorist funds. Financial institutions will thus be better able to protect themselves

from being used as a conduit for such activity ...”

        174.    In addition to its inherent obligation not to violate the criminal statutes of the

United States, the FATF report very clearly put NatWest on notice that:

        Regardless of whether the funds in a transaction are related to terrorists for the purposes of
        national criminal legislation, business relationships with such individuals or other closely

                                                 29
       associated persons or entities could, under certain circumstances, expose a financial
       institution to significant reputational, operational, and legal risk. This risk is even more
       serious if the person or entity involved is later shown to have benefited from the lack of
       effective monitoring or willful blindness of a particular institution and thus was to carry
       out terrorist acts.

       175.    There are also standards developed by the Wolfsberg Group of banks that affect

the correspondent banks of Wolfsberg Group member financial institutions.

       176.    On July 16, 2002, the Royal Bank of Scotland Group (NatWest’s parent

company) adopted new “Know Your Customer” guidelines and adopted the so-called Wolfsberg

Principles for the Suppression of Terror Financing thereby committing NatWest to implement:

“procedures for consulting applicable lists and taking reasonable and practicable steps to

determine whether a person involved in a prospective or existing business relationship appears

on such a list.”

       177.    At the same time, NatWest’s parent company publicly acknowledged that: “Funds

used to support terrorism do not derive exclusively from criminal activities and differ from those

associated with most existing money laundering offences” and committed itself to “the ongoing

monitoring of individual transactions on customer accounts ...”

       178.    In September 2002, the RBS Group of which NatWest issued a “Statement of

Principles for Fighting Crime and the Financing of Terrorism.” The document describes their

plan to institute AML controls, particularly on terrorist financing, and to cooperate with U.K.

authorities in criminal investigations.

       179.    These standards are binding on banks and bankers doing business internationally,

due to their commercial relationships with the banks of other countries that are legally obligated

to apply these norms.




                                                30
       180.    Accordingly, NatWest had (and has) and affirmative duty to monitor publicly

available information and allegations about its customer, Interpal.

       181.    NatWest also had (and has) an affirmative duty to monitor publicly available

information and allegations about its customer’s parent organization – the Union of Good – as

well as publicly available information concerning HAMAS controlled entities to which its

customer transferred millions of dollars.

       182.    It was and remains the standard in the international banking industry for

compliance departments at banks like NatWest to access, in detail, public allegations of

misconduct by such “charities” or diversions of their funds to terrorist activities.

       183.    In many cases, information linking payees of NatWest transactions and HAMAS

could readily be obtained by simple Internet searches or by subscribing to a database or press

clippings service.
                                      CLAIMS FOR RELIEF

       184.    Plaintiffs’ claims for relief herein conform to the operative claims for relief in

Weiss, as set forth in the parties’ joint pretrial order (Dkt. No. 391) and in the Weiss plaintiffs’

opposition to NatWest’s motion for summary judgment (Dkt. No. 403). Plaintiffs assert claims

for relief predicated on primary liability for Defendant’s violation of 18 U.S.C. § 2339B and

Defendant’s aiding and abetting of HAMAS under 18 U.S.C. § 2333(d).

                                    FIRST CLAIM FOR RELIEF

                  COMMITING ACTS OF INTERNATIONAL TERRORISM
              IN VIOLATION OF 18 U.S.C. § 2339B(a)(1) AND 18 U.S.C § 2333(a)

       185.    Plaintiffs repeat and re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.




                                                 31
         186.   Plaintiffs are nationals of the United States and/or their relatives, survivors, or

heirs.

         187.   By knowingly collecting and transferring funds for the benefit of HAMAS, the

defendant has provided material support to a designated Foreign Terrorist Organization under the

Antiterrorism and Effective Death Penalty Act of 1996 in violation of 18 U.S.C. § 2339B(a)(1).

         188.   As stated above, the Union of Good and Interpal are major funding sources for

HAMAS, facts which NatWest knew or to which it was deliberately indifferent.

         189.   At all relevant times, Defendant knew of HAMAS’s terrorist activities.

         190.   Defendant also knew that HAMAS had been designated an FTO by the United

States Government.

         191.   HAMAS foreseeably used money it receives from fundraising organs like the

Union of Good and Interpal to support its infrastructure and operations which included targeting

Israelis (and Americans in Israel) in terrorist attacks.

         192.   By knowingly, or with deliberate indifference, providing financial services to

HAMAS, a designated FTO, NatWest performed non-routine banking services and functions.

         193.   By knowingly, or with deliberate indifference, providing millions of dollars and

other financial services to an FTO, NatWest’s conduct involved violent acts or acts dangerous to

human life.

         194.   By knowingly, or with deliberate indifference, providing millions of dollars and

other financial services to an FTO, NatWest’s conduct objectively appeared to be intended to

intimidate or coerce the civilian populations of Israel and the United States and/or to influence

the policy of the governments of Israel and the United States by intimidation or coercion.




                                                  32
         195.   NatWest’s conduct violated U.S. criminal law (namely, 18 U.S.C. § 2339B) and

occurred primarily outside the United States.

         196.   NatWest’s conduct was a substantial factor and foreseeable, proximate cause of

Plaintiffs’ injuries.

         197.   By knowingly providing material support to a designated Foreign Terrorist

Organization, NatWest is civilly liable for damages to Plaintiffs for their injuries pursuant to 18

U.S.C. § 2333(a).

                                 SECOND CLAIM FOR RELIEF

                AIDING AND ABETTING A FOREIGN TERRORIST
            ORGANIZATION, HAMAS, IN VIOLATION OF 18 U.S.C. § 2333(d)

         198.   Plaintiffs repeat and re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

         199.   Plaintiffs were all injured by HAMAS terrorist attacks, all of which were acts of

international terrorism as defined by 18 U.S.C. § 2331.

         200.   Plaintiffs are nationals of the United States and/or their relatives, survivors, or

heirs.

         201.   At all relevant times, HAMAS was a designated FTO.

         202.   HAMAS committed, planned, and authorized each of the terrorist attacks that

injured Plaintiffs.

         203.   NatWest aided and abetted HAMAS by knowingly providing substantial

assistance to HAMAS.

         204.   NatWest provided substantial assistance to HAMAS by transferring significant

sums of money to HAMAS institutions and maintaining bank accounts for the Union of Good

and Interpal, knowing that HAMAS was a designated FTO and knowing that it engaged in

                                                33
terrorism all while knowing or being deliberately indifferent to the fact that HAMAS was a

designated FTO and knowing or being deliberately indifferent to the fact that HAMAS engaged

in terrorism.

       205.     NatWest’s acts were a substantial factor in causing Plaintiffs’ injuries, and

Plaintiffs’ injuries were a foreseeable result of the significant sums of money NatWest provided

to HAMAS.

       206.     NatWest was generally aware of its role in HAMAS’s terrorist activities and the

role Interpal played in financially supporting HAMAS, including Interpal’s and the Union of

Good’s solicitation of funds for HAMAS, at the time it provided this assistance.

       207.     Plaintiffs allege that NatWest aided and abetted HAMAS within the meaning of

18 U.S.C. § 2333(d) and within the legal framework of Halberstam v. Welch, 705 F.2d 472 (D.C.

Cir. 1983), which Congress has found to provide “civil litigants with the broadest possible basis”

for relief against those “that have provided material support, directly or indirectly, to foreign

organizations or persons that engage in terrorist activities against the United States.” See Justice

Against Sponsors of Terrorism Act (“JASTA”), § 2(b).

       208.     NatWest knew or was deliberately indifferent to the fact that it was transferring

millions of dollars to HAMAS on behalf of its clients, the Union of Good and Interpal and yet

continued to provide that assistance.

       209.     At all relevant times, NatWest knew of HAMAS’s terrorist activities and that

HAMAS was designated an FTO by the Government of the United States.

       210.     Despite this knowledge, NatWest continued to provide financial services to

HAMAS for years.




                                                34
       211.    NatWest is therefore liable to Plaintiffs for damages in an amount to be

determined at trial, treble damages, and the payment of the attorneys’ fees and expenses incurred

by Plaintiffs in connection with this action.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray that this Court:

       (a)     Accept jurisdiction over this action;

       (b)     Enter judgment against the Defendant and in favor of each Plaintiff for

compensatory damages in amounts to be determined at trial;

       (c)     Enter judgment against the Defendant and in favor of each Plaintiff for treble

damages pursuant to 18 U.S.C. § 2333(a);

       (d)     Enter judgment against the Defendant and in favor of each Plaintiff for any and all

costs sustained in connection with the prosecution of this action, including attorneys’ fees,

pursuant to 18 U.S.C. § 2333(a);

       (e)     Enter an order declaring that the Defendant has violated, and is continuing to

violate, the Antiterrorism Act, 18 U.S.C. § 2331 et seq. ; and

       (e)     Grant such other and further relief as justice requires.

                                         JURY DEMAND

PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

Dated: January 1, 2019
       Hackensack, New Jersey
                                                OSEN LLC
                                                Gary M. Osen, Esq.
                                                Ari Ungar, Esq.
                                                Peter Raven-Hansen, Esq., Of Counsel
                                                Aaron Schlanger, Esq.
                                                2 University Plaza, Suite 402
                                                Hackensack, New Jersey 07601
                                                (201) 265-6400

                                                  35
       ZUCKERMAN SPAEDER LLP

By :   /s/ Shawn P. Naunton
       Shawn P. Naunton, Esq.
       485 Madison Avenue, 10th Floor
       New York, NY 10022
       (646) 746-8655

       TURNER & ASSOCIATES, P.A.
       C. Tab Turner, Esq.
       4705 Somers Avenue, Suite 100
       North Little Rock, AR 72116
       (501) 791-2277

       KOHN, SWIFT & GRAF, P.C.
       Steven M. Steingard, Esq.
       Stephen H. Schwartz, Esq.
       Neil L. Glazer, Esq.
       1600 Market Street, Suite 2500
       Philadelphia, PA 19103
       (215) 238-1700

       Attorneys for Plaintiffs




         36
